  USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 1 of 17


                                   IN THE
                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

ROGER LAMUNION,                    )
                                   )
           Plaintiff,              )
                                   )
                   v.              )    No. 3:18-cv-01019-JD-MGG
                                   )
FULTON COUNTY, INDIANA,            )
                                   )
           Defendant.              )


                     REPLY IN SUPPORT OF PLAINTIFF’S
                   MOTION FOR PRELIMINARY INJUNCTION




                                              Gavin M. Rose
                                              ACLU OF INDIANA
                                              1031 E. Washington St.
                                              Indianapolis, IN 46202
                                              Ph:    317.635.4059
                                              Fax: 317.635.4105
                                              <grose@aclu-in.org>

                                              Attorney for the plaintiff
     USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 2 of 17


                                                INTRODUCTION

        Absent an injunction from this Court, this upcoming holiday season the Fulton County

Courthouse (“the Courthouse”) will prominently feature a depiction of the birth of Jesus Christ.

Several photographs of this display appear in the record and, despite the defendant’s (“County’s”)

vigorous contentions to the contrary, it is readily apparent that several non-religious objects placed

some distance from the crèche do not detract from the overwhelming and undeniable religious

message of the display.          The plaintiff has not unduly delayed in requesting a preliminary

injunction, and an injunction against the crèche as currently constructed should issue.

                                                  ARGUMENT1

I.      Particularly in light of the COVID-19 pandemic, an evidentiary hearing is not
        necessary and the preliminary-injunction request should be consolidated with a final
        decision on the merits

        As noted previously, an evidentiary hearing on a preliminary-injunction request is not

necessary when the resolution of the request does not hinge on disputed facts.                          See, e.g.,

AlliedSignal, Inc. v. B.F. Goodrich Co., 183 F.3d 568, 577 (7th Cir. 1999) (“[T]here is no general

requirement that a district judge hear live testimony or conduct a [preliminary-injunction] hearing

at all.”); Ty, Inc. v. GMA Accessories, Inc., 132 F.3d 1167, 1171 (7th Cir. 1997) (“If genuine issues

of material fact are created by the response to a motion for preliminary injunction, an evidentiary

hearing is indeed required. But as in any case in which a party seeks an evidentiary hearing, he

must be able to persuade the court that the issue is indeed genuine and material and so a hearing

would be productive.”) (internal citations omitted).               In the parties’ Notice Regarding Oral

Argument (Dkt. 45), the County indicated that it would reserve judgment on the propriety of an

evidentiary hearing until after the completion of briefing. The only factual dispute apparent from


1
          All record citations in this brief are made to the page numbers assigned by this Court’s electronic system
rather than to any internal pagination.

                                                         1
      USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 3 of 17


the briefing concerns how long various secular objects have been displayed near the crèche at the

center of this litigation. Although the plaintiff only recalls viewing these objects for the first time

in 2016 or 2017 (Dkt. 44-1 at 3), he concedes that the County and the Optimist Club of Rochester

(“Optimist Club”) are in a better position to say how long these objects have been extant and defers

to their recollections. No factual dispute exists that would render an evidentiary hearing necessary,

and in light of the current pandemic no hearing should be conducted.

         The plaintiff further maintains that a decision on preliminary injunction should be

consolidated with a final decision on the merits pursuant to Federal Rule 65(a)(2). The discovery

deadline has now passed, the legal issues have been fully briefed, and no disputed material facts

exist. There is therefore no cause to further delay final judgment.

II.      The plaintiff has not unduly delayed in requesting preliminary relief.

         The County begins its opposition to the preliminary-injunction motion by insisting that the

motion should be summarily denied due to the plaintiff’s purported delay in bringing the motion.

If this Court concludes that consolidation is appropriate, there is no need to address this argument.

Regardless, despite the County’s reference to a “nearly two-year delay” in seeking injunctive relief

(Dkt. 48 at 6), it is apparent that the County’s only real objection must be that the plaintiff did not

seek preliminary relief prior to the erection of the holiday display in 2019. After all, not until 2018

did the plaintiff learn that cost-free advocacy organizations such as the ACLU of Indiana might

assist him in mounting a challenge to the display (Dkt. 48-3 at 33-35) and the initiation of this

cause on December 20, 2018 (Dkt. 1) certainly did not allow for discovery, briefing, and a decision

on a preliminary-injunction request to be accomplished that year.

         To be sure, the plaintiff did not seek preliminary relief in 2019. The County’s motion to

dismiss was not denied until October 8, 2019 (Dkt. 25) and in November 2019 local press indicated



                                                  2
   USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 4 of 17


that the challenged display would be moved to a private location during the pendency of this

lawsuit. (Dkt. 42-2 at 16). The plaintiff and his counsel therefore made a litigation decision that,

once again, discovery, briefing, and a decision on a preliminary-injunction request would be

difficult to complete prior to the 2019 holiday season. At the time, it had been hoped that summary

judgment could be fully briefed well in advance of the 2020 holidays. Unfortunately, the COVID-

19 pandemic and the County’s initial opposition to conducting remote depositions prevented this.

There has been no undue delay in seeking relief and, if this Court concludes that the challenged

display is unconstitutional then no harm to the County can be said to result from an injunction.

III.   The plaintiff is likely to prevail on the merits of his legal claim

       A. The plaintiff possesses Article III standing

       Each December, Mr. LaMunion makes multiple trips to Rochester that bring him into direct

and unwelcome contact with the nativity display that he challenges in this case: he runs errands at

the Walmart or the Walgreens (the latter of which is directly across the street from the Courthouse),

visits friends in the area, and will pass the Courthouse regularly to stop at the Rochester Meat &

Deli Market just a few blocks further down Ninth Street. (Dkt. 44-1 at 4). In the Establishment

Clause context, the Seventh Circuit has recognized the existence of injury sufficient for standing

purposes if a person changes his route to avoid confronting a religious display, see ACLU of Illinois

v. City of St. Charles, 794 F.2d 265, 269 (7th Cir. 1986), or if he is forced to confront an objected-

to-display during the course of his life in the community, see Books v. City of Elkhart, 235 F.3d

292, 300-01 (7th Cir. 2000); Doe v. County of Montgomery, 41 F.3d 1156, 1159 (7th Cir. 1994).

       Quoting Doe, the Seventh Circuit in Books summarized well-established precedent:

       As we stated [in Doe], “direct and unwelcome exposure to a religious message
       cannot be distinguished from the ‘injuries’ of other plaintiffs who have had standing
       to bring claims under the Establishment Clause.” [41 F.3d] at 1159. We then noted
       that both the Supreme Court and this court have found standing for constitutional

                                                  3
    USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 5 of 17


         challenges to religious conduct when the plaintiffs did not assume a special burden
         or alter their behavior. See Lee v. Weisman, 505 U.S. 577 (1992); Wallace v.
         Jaffree, 472 U.S. 38 (1985); Stone v. Graham, 449 U.S. 39 (1980) (per curiam);
         School Dist. of Abington Township v. Schempp, 374 U.S. 203, 205, 224 n. 9 (1963);
         Berger v. Rensselaer Cent. Sch. Corp., 982 F.2d 1160, 1164 n. 4 (7th Cir.1993);
         Sherman v. Community Consol. Sch. Dist. 21 of Wheeling Township, 980 F.2d 437,
         441 (7th Cir.1992).

Books, 235 F.3d at 299-300 (internal parentheticals omitted); see also ACLU of Illinois v. City of

St. Charles, 794 F.2d 265, 268-69 (7th Cir. 1986). Indeed, the fundamental principle that standing

exists when plaintiffs come into “direct and unwelcome” contact with a religious display to which

they object is also apparent from American Legion v. American Humanist Ass’n, 139 S. Ct. 2067

(2019). The individual plaintiffs in American Legion predicated their standing on the fact that

“they have each regularly encountered the Cross while driving in the area, believe the display of

the Cross amounts to governmental affiliation with Christianity, are offended by the prominent

governmental display of the Cross, and wish to have no further contact with it.” American

Humanist Ass’n v. Maryland-National Capital Park & Planning Comm’n, 874 F. 3d 195, 202 (4th

Cir. 2017), rev’d sub nom. American Legion v. American Humanist Ass’n, 139 S. Ct. 2067 (2019).

While two dissenting Justices would have held that the “‘offender observer’ theory of standing has

no basis in law,’” 139 S. Ct. at 2098 (Gorsuch, J., joined by Thomas, J., concurring in the

judgment), no other Justice questioned the plaintiffs’ standing. 2

         Not satisfied with this, the County argues that Mr. LaMunion only suffers psychological

harm similar to the harm deemed non-cognizable in Freedom from Religion Foundation, Inc. v.

Obama, 641 F.3d 803, 807-08 (7th Cir. 2011), and Freedom From Religion Foundation, Inc. v.


2
          The Seventh Circuit is not alone in holding that “[a] plaintiff has standing to challenge a religious display
where his stigmatic injury results from a ‘personal[] confront[ation]’ with the display.” Barber v. Bryant, 860 F.3d
345, 353 (5th Cir. 2017) (internal citation omitted) (alterations in original). Numerous other circuits have reached
identical conclusions. See, e.g., Freedom from Religion Found., Inc. v. New Kensington Arnold Sch. Dist., 832 F.3d
469, 479 (3d Cir. 2016); American Jewish Congress v. City of Beverly Hills, 90 F.3d 379, 381 (9th Cir. 1996); Murray
v. City of Austin, 947 F.2d 147, 150-51 (5th Cir. 1991); Foremaster v. City of St. George, 882 F.2d 1485, 1490-91
(10th Cir. 1989); Saladin v. City of Milledgeville, 812 F.2d 687, 691-92 (11th Cir. 1987).

                                                          4
   USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 6 of 17


Zielke, 845 F.2d 1463, 1467-68 (7th Cir. 1988). But in neither of these cases was standing

predicated on a plaintiff’s direct exposure to an unwelcome religious display. In Obama, which

arose as a challenge to a statute creating a “National Day of Prayer,” the court concluded that its

decisions holding “that persons who are obliged to view religious display in order to access public

services, or reach their jobs” were inapplicable, for the plaintiffs in that case asserted no injury

other than “disagreement with the President’s action.” 641 F.3d at 807-08. And in Zielke, the

court determined standing absent where the only plaintiff who resided in proximity to the

challenged display “did not demonstrate that she lives anywhere near Cameron Park, that the

monument is visible in the course of her normal routine, or that her usual driving or walking routes

take her past the park.” 845 F.2d at 1469. That demonstration has been made here.

       B. American Legion’s presumption of constitutionality is inapplicable here but, even
          were that not so, the presumption is overcome by the County’s selective approval
          of holiday messages

               1. American Legion is inapplicable

       As described previously, the Supreme Court in American Legion articulated four reasons

that the application of traditional Establishment Clause jurisprudence is not appropriate to evaluate

the constitutionality of “longstanding monuments, symbols, and practices”:

    First, determining the original purpose of a monument, symbol, or practice that was
     established long ago “may be especially difficult.” 139 S. Ct. at 2082.

    Second, “even if the original purpose of a monument was infused with religion, the passage
     of time may obscure that sentiment.” Id. at 2083.

    Third, “just as the purpose for maintaining a monument, symbol, or practice may evolve,
     the message conveyed may change over time,” for, “[w]ith sufficient time, religiously
     expressive monuments, symbols, and practices can become embedded features of a
     community’s landscape and identity.” Id. at 2084 (internal quotation omitted).

    And fourth, “when time’s passage imbues a religiously expressive monument, symbol, or
     practice with this kind of familiarity and historical significance, removing it may no longer
     appear neutral, especially to the local community.” Id.

                                                 5
   USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 7 of 17


To be sure, the plaintiff acknowledges that discovery has revealed that the crèche display at issue

here has been displayed each winter for half a century.          Nonetheless, American Legion’s

presumption of constitutionality is inapplicable for two reasons.

       1.      For one, the longstanding nature of the “Bladensburg Cross” at issue in American

Legion was deemed pertinent precisely because the symbol of the cross itself may take on secular

meanings and possess secular purposes, and had done so in that case. By contrast, a depiction of

the Nativity “is an unequivocal Christian symbol.” Am. Jewish Cong., 827 F.2d at 127 (quoting

City of St. Charles, 794 F.2d at 271). It has no other meanings. “A vivid tableau of the birth of

Jesus Christ, it brings Christianity back into Christmas.” City of St. Charles, 794 F.2d at 272. The

Court in American Legion went to great lengths to stress the manner in which the meaning of the

cross had evolved over time. Even in the immediate aftermath of World War I, the cross was

employed not as a religious symbol but as a symbol of the sacrifice of fallen soldiers. See 139 S.

Ct. at 2085. Since then, it has appeared as part of many registered trademarks held by businesses

and secular organizations, including Blue Cross Blue Shield, the Bayer Group, and some Johnson

& Johnson products.” Id. at 2074. And the International Committee of the Red Cross borrowed

the symbol from the flag of Switzerland in order to invoke a message of neutrality. Id. at 2075.

       None of this can be said, of course, about the Nativity. So far as counsel is aware, this

visual depiction of the birth of Jesus Christ has not been adopted by any secular organizations or

businesses. It has not taken on a multifaceted meaning similar to the cross’s commemoration of

the sacrifice of fallen soldiers. It has only one meaning: the celebration of a religious event of

foundational importance to Christianity.     To be sure, as the Supreme Court’s endorsement

jurisprudence makes clear, the inherent religiosity of a display may certainly be mitigated by

context. See, e.g., County of Allegheny v. ACLU Greater Pittsburgh Chapter, 492 U.S. 573, 598-



                                                 6
    USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 8 of 17


99 (1989); Lynch v. Donnelly, 465 U.S. 668, 691-93 (1984) (O’Connor, J., concurring). But neither

the Supreme Court nor any court has ever hinted that the crèche itself had secular attributes—

clearly it does not. The fact that a symbol’s religiosity may be mitigated by context is radically

different from the Court’s conclusion in American Legion that the “Bladensburg Cross” itself,

regardless of context, was not inherently religious. The first three reasons articulated by the

American Legion Court for applying a presumption of constitutionality to this monument revolved

around the manner in which the purpose or message of the cross might evolve or prove difficult to

ascertain due to the passage of time. See id. at 2082-84. But that is simply not a risk when the

Nativity is displayed: such a display is unequivocally and undeniably religious by its very nature.

It has no secular attributes, and American Legion’s presumption does not apply. 3

         2.      Second, this presumption for certain longstanding monuments simply does not

apply to temporary displays such as the crèche at issue in this case. The Court in American Legion

repeatedly stressed the permanence of the 32-foot tall “Bladensburg Cross”: it was “established,”

id. at 2082; it was an “embedded feature,” id. at 2084; and if enjoined it would have to be physically

torn down, id. at 2085. As noted, one factor considered by the Court was the antipathy that might

arise when longstanding monuments are removed, an act that might be perceived as “aggressively

hostile to religion.” Id. These considerations, however, are inapplicable to a temporary display.

The crèche at issue here is not embedded. It will not have to be removed. It is assembled separately

each year and may easily be relocated to a private location.

         Indeed, the distinctions between this case and American Legion are underscored by the fact

that the display is owned and erected each year not by the County but by the Optimist Club, a local


3
          It appears that American Legion’s presumption has only twice been applied to a religious display or symbol,
and both cases arose as challenges to the constitutionality of the image of a cross. See Kondrat’yev v. City of
Pensacola, 949 F.3d 1319, 1331-33 (11th Cir. 2020) (cross monument in park); Freedom From Religion Found., Inc.
v. Cnty. of Lehigh, 933 F.3d 275, 282-84 (3d Cir. 2019) (Latin cross on county seal).

                                                         7
    USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 9 of 17


nonprofit organization. Although the County may certainly be held liable for its decision to have

a crèche erected on the Courthouse lawn—and it does not argue to the contrary—the fact that the

display itself is privately owned entirely undermines any suggestion that its removal could be

perceived as “aggressively hostile to religion.” Should the Optimist Club decide to erect its display

not on the Courthouse lawn but in front of a nearby business or church, the County clearly would

not be acting with hostility toward religion. Indeed, these is no evidence that the County was

perceived as religiously hostile in 2019 when it temporarily decided that the display would be

erected in front of a local church. Just as American Legion’s presumption has not been applied to

a display of the Nativity, it has never been applied to a temporary display rather than a permanent

monument. For this reason, too, traditional Establishment Clause jurisprudence governs this case. 4

                  2. Even if American Legion’s presumption of constitutionality is applicable, it is
                     overcome by the County’s selective approval of holiday messages

         But even if American Legion’s presumption of constitutionality were applicable here, that

presumption may be overcome by a demonstration of “discriminatory intent in the decision to

maintain a design or disrespect based on religion in the challenged design itself.” County of

Lehigh, 933 F.3d at 281. After all, this is not a case where the County has been faced with no

other requests to allow the display of imagery during the holiday season. To the contrary, in 2019

Northern Indiana Atheists sought permission to erect its own holiday display on the Courthouse

lawn. (Dkt. 42-3). This request, however, was met only by the County’s silence: it was not even

addressed at a public meeting of the County Commissioners, notwithstanding the County’s avowed




4
          It is worth noting that the County’s nativity display does not even appear identical from year to year: in 2018
all three Wise Men appeared to the right of the manger, whereas in 2019 one appeared to the right of the manger, one
appeared to the left of the manger, and one appeared directly in front of it; some of the animals have also been moved
from year to year; and in years past a different angel figurine altogether was displayed. (See Dkt. 42 at 3-4). While
these changes do not impact the message conveyed by the display, they certain undermine any contention that the
display is permanent and longstanding in the same manner as is the “Bladensburg Cross.”

                                                           8
    USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 10 of 17


position that any request to erect a display will be addressed at such a meeting. (Dkt. 42-2 at 4).

         As has been often repeated, “the ‘First Amendment mandates governmental neutrality

between religion and religion, and between religion and nonreligion.’” McCreary Cnty. v. ACLU

of Ky., 545 U.S. 844, 860 (2005) (quoting Epperson v. Arkansas, 393 U.S. 97, 104 (1968)); see

also, e.g., Larson v. Valente, 456 U.S. 228, 244 (1982).5 Not only was this fundamental principle

not questioned (and certainly not repudiated) in American Legion, but the Court strongly implied

that a different result might issue if “the names of any Jewish soldiers from the area were

deliberately left off the list on the memorial [that is, the ‘Bladensburg Cross’] or . . . the names of

any Jewish soldiers were included on the Cross against the wishes of their families.” 139 S. Ct. at

2089. This Court need not engage in a searching inquiry to find evidence of the County’s

“discriminatory intent” sufficient to overcome American Legion’s presumption: while ensuring

that a visual depiction of the Nativity is erected each year in a prominent location on the

Courthouse lawn, the County refused to even consider the inclusion of a nonreligious element.

         C. The crèche display runs afoul of traditional Establishment Clause jurisprudence

                  1. The display represents an unconstitutional endorsement of religion 6

         As described previously, in assessing whether the crèche in this case runs afoul of the

“endorsement test,” this Court is “charged with the responsibility of assessing the totality of the




5
          Although atheism is not itself a religion, the Seventh Circuit has held that, for purposes of the First
Amendment’s neutrality principle, “atheism may be considered . . . a religion” insofar as it occupies a comparable
place in the minds of its adherents. See Kaufman v. McCaughtry, 419 F.3d 678, 681-82 (7th Cir. 2005); see also, e.g.,
Center for Inquiry, Inc. v. Marion Circuit Court Clerk, 758 F.3d 869, 872-73 (7th Cir. 2014) (reaching identical
conclusion with respect to secular humanism).
6
          In his previous brief, the plaintiff argued in part that the secular objects located near the crèche on the
Courthouse lawn were displayed for the first time in recent years. (See Dkt. 39 at 20). Although the plaintiff does not
recall the appearance of these objects prior to 2016 or 2017 (Dkt. 44-1 at 3 [¶ 9]), as noted at the outset he defers to
the County’s collective recollection and acknowledges that discovery undertaken since the filing of his earlier brief
establishes that these objects have been placed near the crèche for a significantly longer period of time. The plaintiff
and his counsel apologize for their misunderstanding.

                                                           9
  USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 11 of 17


circumstances surrounding the display to determine whether a reasonable person would believe

that the display amounts to an endorsement of religion.” Books, 235 F.3d at 304 (citing County of

Allegheny, 492 U.S. at 597). Although the parties have spilt much ink debating the visual effect

of the Courthouse lawn on the reasonable observer, ultimately photographs of the crèche—and the

other elements displayed on the Courthouse lawn during the holiday season—appear in the record,

and this Court need simply ask itself whether this images convey religious endorsement. Once

again, the crèche is an “unequivocal Christian symbol,” Am. Jewish Cong., 827 F.2d at 127

(quoting City of St. Charles, 794 F.2d at 271), and it is indisputable that, if displayed alone, the

image of the Nativity is unconstitutional—the Supreme Court held as much in County of

Allegheny, 492 U.S. at 598, as did the Seventh Circuit in American Jewish Congress.

       Likening this case to Mather v. Village of Mundelein, 864 F.2d 1291 (7th Cir. 1989)—

which, like American Jewish Congress, predates County of Allegheny—the County nonetheless

contends that its placement of secular elements near the crèche serves to dull the religious impact

of the display. In so doing, however, it significantly overstates the impact that these secular

elements have on the observer. Not only had the crèche challenged in Mather long been erected

along “with lights on the [nearby] evergreens and a wreath and a banner over the main door [of

the village hall],” but, once questions were raised concerning the display’s constitutionality, the

village “added a Christmas tree with lights and . . . many other symbols of the season—a Santa

Claus and sleigh, carolers, snowmen, carriage lights, wreaths, and two soldiers in the shape of

nutcrackers.” Id. at 1292. As the district court’s opinion in Mather makes clear, several of these

secular elements were as large or larger than the religious figurines, and an effort was made to

incorporate them into the nativity display: the Santa Claus and snowman were placed on opposite

sides of the crèche, other images were “spread out” nearby, and the Christmas tree “was left close



                                                10
  USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 12 of 17


to the center of the display.” 699 F. Supp. 1300, 1302 (N.D. Ill. 1988), rev’d, 864 F.2d 1291 (7th

Cir. 1989). In other words, Mather is on par with the display upheld in Lynch, which comprised

       many of the figures and decorations traditionally associated with Christmas,
       including, among other things, a Santa Claus house, reindeer pulling Santa’s sleigh,
       candy-striped poles, a Christmas tree, carolers, cutout figures representing such
       characters as a clown, an elephant, and a teddy bear, hundreds of colored lights, a
       large manner that reads “SEASON’S GREETINGS,” and the crèche.

465 U.S. at 671. (The banner displayed in Mather similarly stated “Season’s Greetings” or “Happy

Holidays.” See 699 F. Supp. at 1301.).

       The contrast here is clear. Far from a seasonal display integrating secular and nonsecular

symbology into a celebration of the season, the crèche stands alone, unadorned by any other

imagery. To be sure, five secular figurines are placed in relative proximity to the crèche. Whether

all of these figurines will have any effect whatsoever on many observers is a matter of some doubt:

as noted previously, the small lit tree appears to be scarcely visible during daylight hours.

Regardless, not only are these objects not incorporated into the nativity display to create a single

message of seasonal celebration, but they are not even placed on the same plane as the Nativity:

the Nativity is stationed on the elevated section of the lawn closest to the Courthouse itself,

certainly the position of greatest reverence. On top of all this, spotlights are placed immediately

in front of the crèche—and only the crèche—in order to light that scene separately from any of the

other objects that the County insists are part of the same display. An image of the scene after dark

appears in the record. (Dkt. 44-1 at 13). The illuminated Nativity cannot reasonably be interpreted

as anything other than what it is—a celebration of the religious aspects of Christmas. The nearby

secular objects do not dull the religious impact of the crèche during daytime hours either.

       The County is left, then, with its reliance on two evergreen trees on the Courthouse lawn

that are lit during the holiday season—one is not far from the crèche but the other is half a block



                                                11
  USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 13 of 17


away—as well as on the “Santa house” adjacent to Main Street where children visit Santa Claus

for a couple of hours each weekend day. With the possible exception of one of the evergreen trees,

which is located in close proximity to the secular figurines, these items are even further removed

from the Nativity than are these figurines: as noted, the second evergreen tree appears on the

northwest corner of the lawn (the crèche is near the southwest corner), and the “Santa house” is

adjacent to the street on the walkway leading to the west entrance of the Courthouse. The physical

distance between these items and the crèche at issue here renders them irrelevant to the

endorsement analysis: American Jewish Congress holds as much. In that case, a crèche was

displayed in the Chicago City Hall, which also contained, anywhere from ten to ninety feet from

the nativity scene, a large Christmas tree, wreaths, and a mechanical Santa Claus with two reindeer

and a sleigh in which donations could be made. See 827 F.2d at 122. The Seventh Circuit,

however, rejected the contention that the entire City Hall could be viewed as a single display, for

“the evidence supports the conclusion that the nativity scene was self-contained, rather than one

element of a larger display.” Id. at 125. The items close to the nativity scene were not thematically

related to it, and “[i]n this case, therefore, unlike Lynch, the secularized decorations in the vicinity

of the nativity scene were not clearly part of the same display.” Id. at 126. Even were it necessary

to delve deeper, however, not only are the evergreen trees not dissimilar from the poinsettia plants

and evergreen trees that did not save the display in County of Allegheny, 492 U.S. at 598-600, but

from many angles the “Santa house” appears only as a red shed and does not readily appear as a

decoration at all (see Dkt. 44-1 at 17). Indeed, the evergreen trees do not appear decorated at all

during daytime hours—a photograph including one of the trees appears in the record (see Dkt. 44-

1 at 11)—and the “Santa house,” by design, is only occasionally opened.

        In Woodring v. Jackson County, 458 F. Supp. 3d 1029 (S.D. Ind. 2020), appeal pending,



                                                  12
    USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 14 of 17


Judge Pratt recently concluded that a nativity display on a courthouse lawn transgressed the

endorsement test even when the lawn also contained “lighted figures of Santa Claus, a sleigh, and

reindeer” as well as “lighted figures of two adults and two children, standing in front of the outlined

figure of a lamppost, giving the appearance of carolers.” Id. at 1032. Concluded the court:

         A picture of the Courthouse lawn shows that Santa and the carolers are placed to
         the far side of the display, away from the more centralized Nativity display, which
         straddles the sidewalk subdividing the lawn. The crèche is the vast majority of the
         display because it is arranged to straddle the sidewalk, making it appear much larger
         than the solitary Santa figure. The carolers have been placed in the back of the
         display, lessening the attention they would draw from an observer.

Id. at 1041 (internal record citations omitted). So too here: whether or not the nearby secular

figurines are considered part of the same display, it is undeniable that the display itself is

dominated by the overtly religious celebration of the birth of Jesus Christ. To be sure, the court in

Woodring also underscored the fact that the non-religious elements erected on the courthouse lawn

in that case had only recently been moved in order to be incorporated into the nativity display, see

id. at 1041-42, but that is a distinction without a difference given that the non-religious elements

here have never been incorporated into the County’s nativity display. 7

                  2. The predominant purpose of the display is religious

         Finally, in his previous brief the plaintiff demonstrated that the primary purpose of its

Nativity display is religious and that the display therefore transgresses the first prong of Lemon.

(See Dkt. 39 at 11-14). The County responds to this argument only in passing, suggesting the


7
          In passing, the County attempts to find relevance in the fact that its crèche is located outdoors rather than
inside the Courthouse. To be sure, the Seventh Circuit underscored this fact in Mather, but it did so only to emphasize
that “passers-by will see a grouping of symbols, most of which are secular.” See 864 F.2d at 1293. In other words,
the court’s observation that the nativity display was located outdoors cannot be divorced from the display itself, which,
as noted, incorporated numerous secular symbols that are simply not present in this case. Suffice it to say that,
subsequent to Mather, the Supreme Court in County of Allegheny applied the same endorsement analysis to a display
inside a courthouse and one outside a government building. See 492 U.S. at 598-602, 613-21. Courts subsequent to
County of Allegheny have not hesitated to enjoin religious displays even when located outdoors. See, e.g., Smith v.
County of Albemarle, 895 F.2d 953, 958 (4th Cir. 1990); Woodring, 458 F. Supp. 3d at 1041; Amancio v. Town of
Somerset, 28 F. Supp. 2d 677, 681 (D. Mass. 1998).

                                                          13
    USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 15 of 17


secular purposes of “celebrat[ing] the Holiday and . . . depict[ing] the origins of [Christmas].”

(Dkt. 48 at 24 [quoting Lynch, 465 U.S. at 681]). This argument, however, is largely duplicative

of the County’s erroneous argument that it has created a multi-faceted display that celebrates the

holiday season as a whole rather than simply the religious aspects of that season.

         The purpose inquiry in this case is answered by McCreary County v. ACLU of Kentucky,

545 U.S. 844 (2005). In McCreary County, the Supreme Court—applying its early holding in

Stone v. Graham, 449 U.S. 39, 41 n.3 (1980))—reiterated the self-evident principle that

governmental display of the Ten Commandments should “presumptively be understood as meant

to advance religion” even though the document also possesses historical relevance. See 545 U.S.

at 867 (quoting Stone, 449 U.S. at 41 n.3). Said the Court: “[T]he original text viewed in its

entirety is an unmistakably religious statement dealing with religious obligations and with morality

subject to religious sanction. When the government initiates an effort to place this statement alone

in public view, a religious object is unmistakable.” Id. at 869. A nativity scene, unadorned by

counter-visuals capable of suggesting a different purpose, likewise fails under the first prong of

Lemon. See, e.g., Woodring, 458 F. Supp. 3d at 1043; American Humanist Ass’n v. Baxter County,

143 F. Supp. 3d 816 (W.D. Ark. 2015).8 This conclusion is further buttressed by the County’s

failure to even consider the request by the Northern Indiana Atheists—despite its deposition

testimony indicating that any request will receive consideration—to erect its own holiday display

on the Courthouse lawn, clear evidence of the County’s religious motivation that this Court need

not blind itself to. See McCreary Cnty., 545 U.S. at 873 (An “implausible claim” of secular

purpose “should not carry the day in a court of law any more than in a head with common sense.”).


8
         In addressing Lemon’s purpose prong, the district court in Woodring relied in part on the fact that “the then-
President of the Commissioners [had] publicly apologized for not having a nativity scene in the Courthouse yard.”
458 F. Supp. 3d at 1042. That fact parallels the exuberant “I agree! Trying my best!” from the County’s Rule 30(b)(6)
designate here when he was thanked for his efforts to retain the crèche on the Courthouse lawn. (Dkt. 42-2 at 51).

                                                          14
  USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 16 of 17


IV.    The remaining factors for preliminary relief are met

       As indicated previously, the Supreme Court has held that the violation of the First

Amendment, for even “minimal periods of time,” is “unquestionably . . . irreparable injury.” Elrod

v. Burns, 427 U.S. 347, 373 (1976) (plurality opinion). Although Elrod was a free-speech case,

both the Seventh Circuit and several district courts within this circuit have applied this same

principle to the Establishment Clause context. (See Dkt. 39 at 21-22 [citing cases]). The County’s

only support for its assertion that Elrod and similar cases should not be applied is the district

court’s decision in Ditton v. Rusch, No. 14-C-3260, 2014 WL 4435928 (N.D. Ill. Sept. 29, 2014).

But Ditton distinguished itself from Elrod on two grounds: the plaintiffs there did not “allege that

the constitutional violations were ongoing,” and they were not likely to succeed on the merits. Id.,

2014 WL 4435928, at *5 & n.4. Neither is true here, and Elrod squarely applies.

       The County finally argues that the public interest and balance of equities tip in its favor

even if the Court concludes that its display is unconstitutional. (Dkt. 48 at 28-29). That contention

flies in the face of the established notions that a government cannot claim to be harmed by a

requirement that it comply with constitutional norms and that “injunctions protecting First

Amendment freedoms are always in the public interest.” Christian Legal Soc’y v. Walker, 453

F.3d 853, 867 (7th Cir. 2006).

                                           CONCLUSION

       Given the stage of these proceedings, the plaintiff’s preliminary-injunction request should

be consolidated with a final decision on the merits. Whether or not consolidated, however, the

crèche as it has been displayed in recent years and as it will be displayed during the upcoming

holiday season must be enjoined.




                                                 15
USDC IN/ND case 3:18-cv-01019-JD document 51 filed 11/20/20 page 17 of 17


                                             Gavin M. Rose
                                             ACLU OF INDIANA
                                             1031 E. Washington St.
                                             Indianapolis, IN 46202
                                             Ph:    317.635.4059
                                             Fax: 317.635.4105
                                             <grose@aclu-in.org>

                                             Attorney for the plaintiff




                                   16
